DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) dated January 15, 2021 and March 28, 2022 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and a signed copy of the 1449 form is attached.

Election/Restrictions
Applicant’s election of with traverse of Group I (i.e. compositions), claims 1, 2, 6, 9, 13, 18, 21-23, 27, 30, 34, 39 and 42-44, in the reply filed on March 28, 2022 is acknowledged. 
Applicant traverses the restriction requirement on the grounds that searching all claims together would not impose a serious burden.  Applicant’s arguments were considered, but were not found to be persuasive.  In establishing search burden, the following criteria have been established by the Office:
There would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
In the instant case, the prior art applicable to one invention would not necessarily be applicable to another invention since the steps required by the method of use claims are not required limitations of the claimed products.  Further, the inventions have divergent classifications (a) which results in requiring a different field of search (c).  The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Currently, claims 1, 2, 6, 9, 13, 18, 21-23, 27, 30, 34, 39, 42-46, 53 and 54 are pending in the instant application.  Claims 45, 46, 53 and 54 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.
Claims 1, 2, 6, 9, 13, 18, 21-23, 27, 30, 34, 39 and 42-44, read on an elected invention are therefore under consideration herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 9, 13, 18, 21-23, 27, 30, 34, 39 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0143694 (“the ‘694 publication”) in view of Lorente et al., Br. J. Cancer, 2014; 111(12):2248-2253.
Applicant’s invention is directed to a pharmaceutical composition comprising seviteronel or a salt thereof in combination with dexamethasone or a salt thereof with a pharmaceutically acceptable carrier, as well as a dosing regimen comprising the same two active substances.  Dependent claims set forth ranges for the amounts of each substance within the composition or dosage.

A)	Determining the scope and contents of the prior art:  
The ‘694 publication discloses a pharmaceutical composition (pharmaceutical composition; paragraph [0155]) comprising: a) seviteronel, or a salt thereof (1-(6,7-bis(difluoromethoxy)naphthalen-2-yl)-2-methyl-1-(1H-1,2,3-triazol-4-yl)propan-1-ol (3) and pharmaceutically acceptable salts (seviteronel); table 1; paragraphs [0058], [0061], [0239], [0339]); and c) a pharmaceutically acceptable carrier (pharmaceutically acceptable carrier; paragraph [0155]).  With regard to the claims requiring particular dosage ranges for the claimed seviteronel, the ‘694 publication teaches about 0.01 to 100mg/kg/day, which encompasses each range of the instant claims.  Instant claims 43 and 44 relate to administration of the two active substances either concurrently or sequentially, respectively.  The ‘694 publication teaches both of these options as alternatives for administration of seviteronel with a different active ingredient (paragraph [0164]). 
Ascertaining the differences between the prior art and the claims at issue.
The primary reference differs in that the ‘694 publication does not disclose wherein the composition comprises dexamethasone or a salt thereof.
C) Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
Based on the teachings of the MPEP and KSR above, by employing the rationale in (A) above, it would have been obvious for one of ordinary skill in the art to combine prior art elements according to known methods to yield predictable results.  To this end, the instantly claimed dexamethasone was explicitly taught as by Lorente et al.. Lorente discloses a pharmaceutical composition comprising: b) dexamethasone (dexamethasone; page 2252, right column, second paragraph). It would have been obvious to one skilled in the art at the time of the invention to have modified the composition, as disclosed by the ‘694 publication, to provide the composition comprising: b) dexamethasone, as disclosed by Lorente, for the benefit that dexamethasone provides a durable response in PSA decline in prostate cancer patients that are co-administered abiraterone, a CYP17 inhibitor (Lorente; page 2248, left column, first paragraph; page 2252, right column, second paragraph) and (1-(6,7-bis(difluoromethoxy) naphthalen-2-yl)-2-methyl-1-(1H-1,2,3-triazol-4-yl)propan-1-ol (3)(seviteronel) is a potent inhibitor of CYP17 A which is a target for prostate cancer and is used in pharmaceutical compositions combined with other therapeutic agents (see ‘694 publication, paragraphs [0003], [0061], [0153], [0156], [0339]). With respect to dependent claims requiring particular amounds of dexamethasone, Lorente discloses wherein the amount of dexamethasone in the composition is in the claimed range (0.5 -1 mg dexamethasone; page 2252, right column, second paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the compositions in the ‘694 publication to include dexamethasone since Lorente teaches the combination of dexamethasone with another CYP17A inhibitor for prostate cancer treatment. The motivation would have been to provide an additional formulation targeting the treatment of prostate cancer by combining two art-known products already taught for the same purpose. Further, concerning this matter, MPEP 2166.04 states the following:  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
Therefore, it would have been prima facie obvious at the time of filing for one of ordinary skill in the art to use the combination of active ingredients suggested by the references, which requires only the combination of elements already known in the prior art to have the same pharmacological utility, with a reasonable expectation of success.  

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699